707 S.E.2d 546 (2011)
The STATE
v.
PORTER.
No. A09A1508.
Court of Appeals of Georgia.
March 9, 2011.
Paul L. Howard Jr., Atlanta, Stephany Julissa Luttrell, for Appellant.
Janet Willy Hankins, Atlanta, Jimmonique R.S. Rodgers, Fort Gordon, for Appellee.
MILLER, Presiding Judge.
In The State v. Porter, 288 Ga. 524, 705 S.E.2d 636 (2011), the Supreme Court of Georgia reversed the judgment of this Court in The State v. Porter, 300 Ga.App. 128, 684 S.E.2d 299 (2009). Therefore, we vacate our *547 earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment reversed.
BARNES, P.J., and ANDREWS, J., concur.